Title: To James Madison from John Nicholas, 1 January 1804
From: Nicholas, John
To: Madison, James



Dear Sir
Geneva 1 Jany 1804.
The bearer of this letter is a Mr. Moffatt of this neighbourhood who sometime ago obtained a patent for a new method of applying heat for the purpose of evaporating fluids. He had been maturing his improvement for many months in perfect security and had made many very beneficial contracts for the sale of his patent rights when he was stopped by a pretended right to the same discovery of prior date set up by Doctor Thornton of your office. Mr. Moffatt’s mode of applying heat appeared so powerful and the uses to which it is applicable are so important that many of the most respectable people of this place had contracted for the shares in this right—this has made it a matter of such general conversation that I have become acquainted with facts relating to the interfering claims which I am sure you would think deserve investigation. I prize so highly and con⟨f⟩ide so absolutely in, the integrity of the first movers of our government, that I shd. illy bear any imputation which could come on the departments from the conduct of subordinate agents. This may have made me more captious in the present case than I ought to be, but I cannot for my life suppress the suspicion that there has been some unfairness in the conduct of your clerk.
If the suspicion which arises out of the facts which have come to my knowledge on the present case are unfounded would it not be a good precaution for the future & likely to give confidence to those who have interests of this sort, to prevent the person who must be the depositary of secrets which he may abuse & who may acquire apparent rights by malpractices from considering himself in any case as entitled to a patent. I have no doubt that in a trial at law an entry made in the officer’s own favor would be set aside when it comes in competition with another’s, yet it would be better & I am sure more agreable to you to make the security absolute.
I congratulate you on the fortunate issue which the measures of government have generally had. I had the utmost confidence that they would be we⟨ll⟩ intended and wisely conducted, but it was too much to hope that they would be unifermly successf⟨u⟩l. I hope it will produce general confidence in the existence of those qualities which are necessary to obtain success altho’ they cannot secure it.
When a man makes such a move as I have it is a natural curiosity of his acquaintance to know, what has been the issue & how his expectations have been answered. I can truly say to those who feel any interest in the information that I am entirely satisfied & so is every body of our company. I am not however so engrossed by the novelties around me as to forget the friends & acquaintances I left behind and as one of those who I most respect & esteem I beg you to accept the best wishes of yr. mo. ob. s.
John Nicholas
I had like to have forgot what was the first purpose of my letter that Mr. Moffatt is a man of fair character and is esteemed & respected by the best people in this country, with some of whom he is connected.
 

   
   RC (DLC). Torn.




   
   On 1 Feb. 1803 Geneva merchant John Moffat, who had resided in the area for several years, received patents for a “Boiler for accelerating the evaporation of liquids” and for an “Improvement in stills.” On 28 Oct. 1803 William Thornton received a patent for an “Improvement in boilers, also working stills with the same” (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Misc., 1:428, 429; G. David Brumberg, The Making of an Upstate Community: Geneva, New York, 1750–1920 [Geneva, N.Y., 1976], pp. 42, 44).



   
   John Nicholas (ca. 1763–1819), brother of George, Wilson Cary, and Philip Norborne Nicholas, was born in Virginia and educated at the College of William and Mary. From 1793 to 1801 he was a member of the House of Representatives and a leading supporter of Republican policies. In 1803 he moved to Geneva, New York, and engaged in farming. He later served as a member of the New York Senate (1806–9) and was a judge of the court of common pleas (1806–19) (Manning J. Dauer, “The Two John Nicholases: Their Relationship to Washington and Jefferson,” American Historical Review 45 [1940]: 340, 341, 341–42 n. 24).


